Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The amendment received 11/23/2020 and the supplemental amendment received 12/7/2020 has been entered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 1, 3, 17, 20, 21, 23-26, and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a diffusion portion disposed between the bulk portion and the enrichment layer having a thickness between 0.77 nanometers and 7.12 nanometers. 
As claims 3, 17, 20, 21, 23-26, and 29-35 depend from claim 1, they are rejected for the same issue discussed above. As claims 19 and 22 indicate zinc is an alloying element, a rejection of claims 19 and 22 over this issue is precluded.
Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 31 recite alloying element is enriched within the enrichment layer by about 40 weight percent. It is unclear what this percentage is relative to. Is it relative to the bulk concentration of alloying element or some other concentration? It is also unclear whether “by about 40 weight percent” means in addition to the prescribed concentration or if it is a percentage of the bulk concentration. (For instance, in a 10 wt% Cu alloy, does this mean the enrichment layer is 10 wt% + 40 wt% = 50 wt% or 10 wt% + (10 wt% x 0.4) = 14 wt%?). 
Claims 34 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 26 requires the diffusion portion to have a thickness between 2.2 nanometers and 7.12 nanometers. Claim 34, which depends from claim 26, recites the range “1.5 nanometers to 2.2 nanometers”. Since the lower limit of claim 34 extends beyond the limits imposed by claim 26, claim 34 fails to include all of the limitations of the claim upon which it depends.
Claim 26 requires the diffusion portion to have a thickness between 2.2 nanometers and 7.12 nanometers. Claim 34, which depends from claim 26, recites “wherein the diffusion portion has a thickness between 2.2 nanometers and 7.12 nanometers”. Since the limitation of claim 34 is already required by claim 26, claim 34 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 3, 17, 19-22, 25-31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US 2011/0056836 A1) as evidenced by Habazaki (Trans IMF, 1997, 75(1), 18-23) and The Aluminum Association (International Alloy Designation).
Regarding Claims 1, 19, 20, 22, 25-27, 30, 34, and 35, Tatebe teaches enclosures for electronic devices (Abstract; ¶ 86; Figure 22). Tatebe teaches the enclosures comprise an aluminum alloy substrate formed by anodizing aluminum alloy Tatebe teaches embodiments where 6063 aluminum alloy is used (¶ 56), which as evidenced by The Aluminum Association contains both zinc and copper alloying elements in “bulk concentrations” (Page 10). 
As evidenced by Habazaki, it is well known in the art that anodizing aluminum alloy results in an approximate 2 nm enrichment layer containing enhanced amounts of alloying elements such as Cu and Zn adjacent anodic oxide film (Abstract, Pages 19-20, Figure 5). Moreover, Tatebe teaches anodizing using a sulfuric acid anodization bath (¶ 70) whereas the specification also uses a sulfuric acid anodization bath (see for instance ¶ 42 of the specification) and indicates anodizing copper and zinc alloys yield enrichment layers of 1-2 nanometers in thickness (¶ 41 of the specification). Given such, the anodized aluminum alloy substrates of Tatebe are seen to intrinsically possess an enrichment layer having a thickness between 1-2 nanometers and having an enrichment concentration higher than bulk concentration in the absence of evidence to the contrary. 
With respect to the presence of a 1.5-7.12 nm diffusion portion disposed between bulk portion and enrichment layer, it is noted the specification indicates exposing zinc-containing anodized aluminum alloy to temperatures of about 100 degrees C for about 60 minutes yields a diffusion distance of about 1.5 nm whereas using temperatures of about 100 degrees C for about 120 minutes yields a diffusion distance of about 2.2 nm (¶ 52-53). Tatebe’s sealing temperature is “about 100 degrees C”. Tatebe clearly teaches heating times in excess of 15 minutes (see “at least 15 minutes” of ¶ 74). Tatebe. Since Tatebe teaches exposing zinc-containing anodized aluminum alloy to temperatures of about 100 degrees Celsius for timeframes consistent with what is set forth within the specification (e.g. 60-230 minutes), it is concluded the aluminum alloy substrates obviated by Tatebe would necessarily exhibit a diffusion portion thickness consistent with what is claimed in the absence of evidence to the contrary. 
Regarding Claims 3 and 28, Tatebe teaches polishing the surfaces after sealing, which entails removal of a portion of metal oxide layer to result in a smooth surface (¶ 74-75; Figures 15-16). Accordingly, the enclosures of Tatebe are seen to exhibit a crack-free (i.e. smooth) surface after polishing.  
Regarding Claims 17 and 29, Tatebe teaches embodiments where the anodic oxide layer is transparent to the metal surface (¶ 39, 69-71). 
Regarding Claims 21 and 31, as evidenced by The Aluminum Association, aluminum alloy 6063 possesses 0.1 wt% of copper (Page 10). As indicated by the instant specification, anodization results in copper alloying element being enriched by 40 wt% within enrichment layer (¶ 41 of the specification). Since Tatebe also teaches anodizing copper-containing alloys and the formation of an enrichment layer is seen to intrinsically occur for reasons set forth above, the enrichment levels of copper are seen to necessarily be the same in the absence of evidence to the contrary. 
Claims 3 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US 2011/0056836 A1) in view of Maloney (US 2014/0001052 A1) as evidenced by Habazaki (Trans IMF, 1997, 75(1), 18-23) and The Aluminum Association (International Alloy Designation).
The discussion regarding Tatebe within ¶ 16-21 is incorporated herein by reference.
Regarding Claims 3 and 28, to the extent that Tatebe’s enclosures differ from the subject matter claimed by the appearance of thermally-induced cracks, Maloney teaches methods of sealing anodized metal comprising using a sealing bath at an initial low first temperature and then continuous heating at a sealing temperature for a period of time (Abstract), such as by placing the anodized aluminum in a sealing bath at a first temperature (e.g. room temperature) and gradually warming to sealing temperature (e.g. 90-100 degrees Celsius) (¶ 15). Maloney teaches the protocol avoids cracking/crazing associated with exposing the enclosure to hot sealing temperatures (¶ 2-6). It would have been obvious to one of ordinary skill in the art to apply Maloney’s two temperature sealing process to the enclosures of Tatebe because doing so would result in enclosures without thermally-induced cracks in accordance with the teachings of Maloney.
Claims 23, 24, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US 2011/0056836 A1) in view of Askin (US 2014/0083861 A1) as evidenced by Habazaki (Trans IMF, 1997, 75(1), 18-23) and The Aluminum Association (International Alloy Designation).
The discussion regarding Tatebe
Regarding Claims 23 and 24, Tatebe teaches embodiments where 6063 aluminum alloy is used (¶ 56), which is a 6000 series aluminum alloy. Tatebe differs from the subject matter claimed in that a 2000 series or 7000 series aluminum alloy is not described. Askin teaches anodizing aluminum alloys (Abstract) suitable for enclosures for electronics (¶ 2 and 42). Askin indicates it was known that 2000 series, 6000 series, and 7000 series aluminum alloys were all known high strength aluminum alloys for the creation of anodized aluminum substrates (¶ 8-10; Examples). In view of Askin's recognition that 2000 series, 6000 series, and 7000 series aluminum alloys are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the 6000 series aluminum alloy of Tatebe with either a 2000 series or 7000 series aluminum alloy and thereby predictably arrive at workable anodized aluminum alloy enclosures. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958). See MPEP 2144.06(II) and 2143(I)(B).
Claims 1, 3, 17, 19-22, 25-31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US 2011/0056836 A1) in view of Wada (US 2010/0206738 A1) as evidenced by Habazaki (Trans IMF, 1997, 75(1), 18-23) and The Aluminum Association (International Alloy Designation).
Regarding Claims 1, 19, 20, 22, 25-27, 30, 34, and 35, Tatebe teaches enclosures for electronic devices (Abstract; ¶ 86; Figure 22). Tatebe teaches the enclosures comprise an aluminum alloy substrate formed by anodizing aluminum alloy Tatebe teaches embodiments where 6063 aluminum alloy is used (¶ 56), which as evidenced by The Aluminum Association contains both zinc and copper alloying elements in “bulk concentrations” (Page 10). 
As evidenced by Habazaki, it is well known in the art that anodizing aluminum alloy results in an approximate 2 nm enrichment layer containing enhanced amounts of alloying elements such as Cu and Zn adjacent anodic oxide film (Abstract, Pages 19-20, Figure 5). Moreover, Tatebe teaches anodizing using a sulfuric acid anodization bath (¶ 70) whereas the specification also uses a sulfuric acid anodization bath (see for instance ¶ 42 of the specification) and indicates anodizing copper and zinc alloys yield enrichment layers of 1-2 nanometers in thickness (¶ 41 of the specification). Given such, the anodized aluminum alloy substrates of Tatebe are seen to intrinsically possess an enrichment layer having a thickness between 1-2 nanometers and having an enrichment concentration higher than bulk concentration in the absence of evidence to the contrary. 
To the extent that Tatebe differs from the subject matter claimed in that a particular diffusion portion thickness is not described, it is noted the specification indicates exposing zinc-containing anodized aluminum alloy to temperatures of about 100 degrees C for about 120 minutes yields a diffusion distance of about 2.2 nm (¶ 53). Wada also pertains to anodized aluminum alloys subjected to hydrating treatment and notes that using a hydrating treatment of 80-100 degrees Celsius for a treatment time of (min) ≥ -1.5x(treatment temperature) + 270 gives films with high hardness and low Wada because doing so would give high hardness and low frequency of cracks as taught by Wada. Wada teaches embodiments where the hydrating treatment is 100 degrees C for 120 minutes (Table 1). Since these conditions are identical to what is described within the specification for achieving the claimed diffusion distance, there would be an expectation that the same diffusion portion thickness would naturally arise since the combination of references suggests the same anodized aluminum alloys being subjected to the same thermal treatment.  
Regarding Claims 3 and 28, Tatebe teaches polishing the surfaces after sealing, which entails removal of a portion of metal oxide layer to result in a smooth surface (¶ 74-75; Figures 15-16). Accordingly, the enclosures of Tatebe are seen to exhibit a crack-free (i.e. smooth) surface after polishing.  
Regarding Claims 17 and 29, Tatebe teaches embodiments where the anodic oxide layer is transparent to the metal surface (¶ 39, 69-71). 
Regarding Claims 21 and 31, as evidenced by The Aluminum Association, aluminum alloy 6063 possesses 0.1 wt% of copper (Page 10). As indicated by the instant specification, anodization results in copper alloying element being enriched by 40 wt% within enrichment layer (¶ 41 of the specification). Since Tatebe.
Claims 3 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US 2011/0056836 A1) in view of Wada (US 2010/0206738 A1) and Maloney (US 2014/0001052 A1) as evidenced by Habazaki (Trans IMF, 1997, 75(1), 18-23) and The Aluminum Association (International Alloy Designation).
The discussion regarding Tatebe and Wada within ¶ 29-34 is incorporated herein by reference.
Regarding Claims 3 and 28, to the extent that Tatebe’s enclosures differ from the subject matter claimed by the appearance of thermally-induced cracks, Maloney teaches methods of sealing anodized metal comprising using a sealing bath at an initial low first temperature and then continuous heating at a sealing temperature for a period of time (Abstract), such as by placing the anodized aluminum in a sealing bath at a first temperature (e.g. room temperature) and gradually warming to sealing temperature (e.g. 90-100 degrees Celsius) (¶ 15). Maloney teaches the protocol avoids cracking/crazing associated with exposing the enclosure to hot sealing temperatures (¶ 2-6). It would have been obvious to one of ordinary skill in the art to apply Maloney’s two temperature sealing process when applying the protocol of Wada to the enclosures of Tatebe because doing so would result in enclosures without thermally-induced cracks in accordance with the teachings of Maloney.
Claims 23, 24, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe (US 2011/0056836 A1) in view of Wada (US 2010/0206738 A1) and Askin (US 2014/0083861 A1) as evidenced by Habazaki (Trans IMF, 1997, 75(1), 18-23) and The Aluminum Association (International Alloy Designation).
The discussion regarding Tatebe and Wada within ¶ 29-34 is incorporated herein by reference.
Regarding Claims 23 and 24, Tatebe teaches embodiments where 6063 aluminum alloy is used (¶ 56), which is a 6000 series aluminum alloy. Tatebe differs from the subject matter claimed in that a 2000 series or 7000 series aluminum alloy is not described. Askin teaches anodizing aluminum alloys (Abstract) suitable for enclosures for electronics (¶ 2 and 42). Askin indicates it was known that 2000 series, 6000 series, and 7000 series aluminum alloys were all known high strength aluminum alloys for the creation of anodized aluminum substrates (¶ 8-10; Examples). In view of Askin's recognition that 2000 series, 6000 series, and 7000 series aluminum alloys are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the 6000 series aluminum alloy of Tatebe with either a 2000 series or 7000 series aluminum alloy and thereby predictably arrive at workable anodized aluminum alloy enclosures. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958). See MPEP 2144.06(II) and 2143(I)(B).
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
Applicant argues Tatebe treats the aluminum substrates to seal pores and there would be no reason to extend the heating process longer than necessary. This is not Tatebe are being “quadrupled”. Tatebe expressly teaches at least 15 minutes and not exactly 15 minutes. Tatebe imposes no upper limit on the length of time used to treat the aluminum substrates. Since Tatebe obviates the same heating temperatures and times as what is used within the specification, it is unclear exactly how or why the same diffusion portion thicknesses would not be obtained. It is also noted the conditions Applicant’s specifications describes were also known and used within the art as indicated by Wada. To the extent that such a characteristic would not be present within Tatebe, it is unclear how or why such diffusion portion thicknesses would not naturally arise in applying the teachings of Wada. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764